THE THIRTEENTH COURT OF APPEALS

                                   13-20-00497-CV


                         Hugo Arevalo and Lorena Quintanilla
                                         v.
                          Javier Llamas and Denise G. Valle


                                  On Appeal from the
                  County Court at Law No. 4 of Hidalgo County, Texas
                         Trial Court Cause No. CL-20-0597-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part, reversed

and rendered in part, and reversed and remanded in part to the trial court. The Court

orders the judgment of the trial court AFFIRMED IN PART, REVERSED and

RENDERED IN PART, and REVERSED and REMANDED IN PART for further

proceedings consistent with its opinion.   Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

August 11, 2022